 In the Matter Of UNITED MOTOR SERVICE, INC. (CONTRACTOR), OPERAT-ING THE LIMA TANK DEPOTandUNITEDSTEELWORKERS OF AMERICA(C. I. 0.)Case No. 8-B-1620.-Decided November 18, 1944Messrs. Henry M. Hogan, Harry S. Benjamin, Jr.,andRichard E.Helms,of Detroit, Mich., for the Company.Mr. Julius Holzberg,of Cincinnati, Ohio, andMessrs. P. P. HaubnerandChester A.-Morgan,of Lima, Ohio, for the Steelworkers.Mr. Paul Durman,of Columbus, Ohio, for the UE.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America(C. I. 0.), herein called the Steelworkers, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of United Motor Service, Inc., (Contractor), operating theLima Tank Depot, Lima, Ohio, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Frank L. Danello, Trial Examiner.Said hear-ing was held at Lima, Ohio, on September 28, 1944.The Company,the Steelworkers, and United Electrical, Radio & Machine Workersof America (CIO), herein called.the UE, appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.At the hearing, the UE moved the dismissal of the petitionon the ground that the proceeding involves a jurisdictioiial disputebetween two unions having the same parent organization.The motionis hereby denied.The Company moved the dismissal of the petitionfor the reasons : (1) the Steelworkers does not admit to membershipthe type of employees employed by the Company at Lima, Ohio, and(2) the unit sought by the Steelworkers is inappropriate.For rea-sons hereinafter stated, the motion is hereby denied.The Trial59 N. L. R. B, No. 76.618683-45-vol 59-24351 352 , DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded an opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYUnited Motor Service, Inc., a Delaware corporation, is a whollyowned subsidiary of General Motors Corporation, also -a Delaware,corporation.The company is engaged generally in selling, servicing,and warehousing of automobile parts and accessories, home radios, andelectric motors.Under a contract with the United States of America,it operates a plant known as the Lima Tank Depot, located at Lima,Ohio.The Lima Tank Depot is engaged in the storing, packing andexporting for domestic shipment, preparing, assembling, completingand modifying of tanks, miscellaneous combat vehicles, spare partsand other ordnance material delivered at the Lima Tank Depot by theUnited States Government.An excess of 50 percent in value of thegoods and material purchased and used by United Motor Service, Inc.,in connection with the work performed at the Lima Tank Depot, comesfrom sources outside the State of Ohio.Upon completion of thework called for under its contract with the United States Government,the Company returns to the Government for shipment to distgnt na-tions such equipment, materials, and parts as may have been deliveredto it.We find that the operations of the Company affect commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America and United Electrical, Radio &Machine Workers of America, both affiliated with the Congress ofIndustrial Organizations, are labor organizations admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to either union as theexclusive bargaining representative of its employees until it has beencertified by the Board in an appropriate unit.The Company takes theposition that the UE may be properly certified by the Board but thatthe Steelworkers cannot because the Steelworkers' jurisdiction does notcover the employees at the Lima Tank Depot.However, since thereisnoshowing that the Steelworkers will not or cannot represent UNITED 'MOTOR SERVICE, INC.353equally all the employees in question, we find no merit in this-contention.'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Steelworkers represents a substantial number of-employees in the unit hereinafter found appropriate.'A statementof the Trial Examiner made at the hearing, indicates that the UE alsorepresents a substantial number of the said employees 3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITExcept as to the inclusion of operating employees in the railroaddepartment of the Company, the parties are in complete accord that aplant-wide unit composed of production and maintenance employeesof the Company at its Lima Tank Depot, with certain inclusions andexclusions hereinafter set forth, is appropriate for collective bargain-ing.The unions would include operating employees in the railroaddepartment in the appropriate unit.The Company contends that theyare not a functional part of the group comprising the ordinary produc-tion"and maintenance employees and that their interests are so dis-similar from those of said employees that they should be excludedfrom the general unit and represented in a separate unit.The Tank Depot covers an area of 168 acres.On these premisesthe Company maintains a railroad which has approximately 81/2miles of track.The Company employs 39 railroad operating employ-ees or train crews, composed of conductors, engineers, and switchmen.Their primary duty is the operation of the motive power and switch-ing of cars on the tracks of the Tank Depot.Although they some-times make interplant deliveries within the yard, their chief functionis to shuttle cars to and from the tracks of common carriers whoselines come to the yard.The record discloses that some of these em-ployees have had previous railroad experience.Their rates of payexceed those of ordinary production and maintenance employees.Interchange between them and production and maintenance employees'The Company proved no intent on the part of the Steelworkers to deny membership tothe employees of the Company,and in fact,the jurisdiction of that organization,as definedin its constitution,appears to be broad enough to include them.9The Field Examiner reported that the Steelworkers submitted 1,155 authorizationcards; that there are 3,850 employees in the appropriate unit; and that the cards weredated 13 percent in May 1944, 41 percent in June 1944,17 percent in July 1944, 11 percentin 23u ust 141, and 18 percentundated.3The Trial Examiner reportedthat the UEsubmitted 660 authorization cards ; thatthere were 128 undated cards; that there were 385 cards dated between January andDecember1943, and 147cards between January and July 1944. 354DECISIONSOF NATIONALLABOR'RELATIONS BOARDoccurs infrequently.They operate under the supervision of a rail-road supervisor who is directly under the supervision of the produc-tion manager.The record likewise discloses that the Tank Depot isa highly integrated plant under the direction and control of the plantmanager who formulates all policies with respect to wages and laborrelations.All employees are hired through a centralized personneldepartment.There has been no collective bargaining at the plant.Under the circumstances, since no labor organization is desirous ofrepresenting them in a separate unit, we shall include them 'withinthe unit hereinafter found appropriate.We find that all production and maintenance employees, includingall railroad department employees and mechanical employees in engi-neering department shops of the Lima Tank Depot operated by UnitedMotors Service, Inc., Lima, Ohio, except employees of sales, account-ing, purchasing, personnel and industrial relations departments, su-perintendents, assistant superintendents, supervisors and assistantsupervisors, general foremen, foremen and assistant foremen, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action (but not leaders), andthose employees whose work is of a confidential nature, time-study .men, plant-protection employees, fire-protection employees, drivers ofadministrative passenger cars, all clerical employees, chief engineersand shift operating engineers in power plants, designing (drawingboard), production, estimating and planning engineers, draftsmen anddetailers, physicists, chemists, metallurgists, artists, designer-artists;timekeepers, technical school students, indentured apprectices, andthose technical or professional employees receiving training, kitchenand cafeteria help, and temporary employees, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in the-Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Labor UNITED MOTOR SERVICE, INC.355Relations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United MotorService, Inc., (Contractor), Operating the Lima Tank Depot, Lima,Ohio, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty(30) days from the date of this Direc-tion, under the direction and supervision of the Regional-Directorfor the Eighth Region,acting in this matter as agent for the NationalLabor Relations Board, and subject toArticleIII, Sections 10 and11, of said Rules and Regulations,among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,-Including employees who did not work during the said pay-roll periodbecause they were ill or on vacation or temporarily laid off,and in-cluding employees in the armed forces of the United States whopresent themselves.in person at the polls,but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by United Steel-workers of America(C. I. 0.), or by United Electrical,Radio &Machine Workers of America(CIO), for the purposes of collectivebargaining,or by neither.MR. JOHN M. HOUSTON took no part in the consideration of theabove Decision and Direction of Election.